Exhibit 10(v)

SUMMARY OF THE COMPENSATION OF EXECUTIVE OFFICERS OF SIGMA-ALDRICH CORPORATION

The following table presents compensation information for the Principal
Executive Officer, the Principal Financial Officer and the three other most
highly compensated executive officers, based on total compensation in 2006:

Summary Compensation Table

 

     Year    Salary    Bonus (1)    Stock
Awards (2)    Option
Awards (3)    Nonequity
Incentive
Plan
Comp. (4)    Change in
Pension
Value and
Nonqualified
Deferred
Comp.
Earnings (5)    All Other
Comp. (6)    Total

Jai P. Nagarkatti

President & CEO

   2006    $ 600,000    $ —      $ 129,259    $ 514,301    $ 416,874    $ 80,269
   $ 191,590    $ 1,932,293

Michael R. Hogan

Chief Administrative Officer & CFO

   2006      430,000      —        51,704      313,127      222,955      12,201
     41,820      1,071,807

David R. Harvey

Chairman

   2006      250,000      500,000      —        868,068      500,000      56,718
     9,235      2,184,021

Franklin D. Wicks

President, SAFC

   2006      330,000      —        51,704      313,127      177,375      54,713
     41,586      968,505

David W. Julien

President, Research Specialties

   2006      320,000      —        51,704      313,127      165,920      32,124
     42,592      925,467

 

(1) Represents the amount paid to Dr. Harvey on January 1, 2006 pursuant to the
terms of his prior employment agreement based on his continued employment
through that date. Effective January 1, 2006, we entered into a new agreement
with Dr. Harvey, which is incorporated herein by reference.

 

(2) Amounts listed represent the amount of expense recognized for financial
reporting purposes in 2006 for performance shares, before reflecting assumed
forfeitures, in accordance with SFAS 123(R). Assumptions used in the calculation
of these targeted amounts are included in Note 12 - Common Stock - to our
consolidated financial statements on page 38 of the 2006 Annual Report, which is
incorporated herein by reference. The performance shares were granted pursuant
to our 2003 LTIP, which is incorporated herein by reference. Dividends are not
paid on these performance shares. The ultimate number of shares awarded,
pursuant to these grants, will depend upon our performance over the three-year
period ending December 31, 2008. These shares will be awarded in 2009 after the
results for the performance period have been determined.

 

(3) Represents the amount of expense recognized for financial reporting purposes
in 2006, before reflecting assumed forfeitures, as described in SFAS 123(R), and
thus includes amounts from awards granted in and prior to 2006 based on the
vesting of these awards. Assumptions used in the calculation of these amounts
are included in Note 12 - Common Stock - to our consolidated financial
statements on page 38 of the 2006 Annual Report, which is incorporated herein by
reference.

 

(4) Amounts are earned and accrued during the fiscal year indicated and are paid
subsequent to the end of each fiscal year pursuant to our cash bonus plan, which
is incorporated herein by reference, except for Dr. Harvey, who earned the
amount paid to him on January 1, 2006 pursuant to the terms of his prior
employment agreement based on the achievement of targeted financial performance
for 2003, 2004 and 2005.

 

(5) Amounts represent the change in the present value of accrued benefits under
our defined benefit pension plan from November 30, 2005 to November 30, 2006.
This corresponds to the plan’s measurement date used for financial reporting
purposes. There are no above-market or preferential investment earnings on
nonqualified deferred compensation arrangements for any of our named executive
officers or any other employees.

 

(6) Components of this column are described within the “All Other Compensation”
table on the following page.



--------------------------------------------------------------------------------

Exhibit 10(v) (continued)

The components of all other compensation for 2006 are as follows:

All Other Compensation

 

Name

   Year    401(k)
Retirement
Savings Plan    Supplemental
Retirement
Plan    Personal Use Of
Company
Vehicle    Total

Jai P. Nagarkatti

   2006    $ 8,520    $ 178,700    $ 4,370    $ 191,590

Michael R. Hogan

   2006      8,520      33,300      —        41,820

David R. Harvey

   2006      8,520      —        715      9,235

Franklin D. Wicks

   2006      8,520      27,300      5,766      41,586

David W. Julien

   2006      8,520      26,700      7,372      42,592